Citation Nr: 1102889	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability compensation rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in New Orleans, 
Louisiana that denied entitlement to a TDIU rating.  A video 
conference hearing was held before the undersigned Veterans Law 
Judge in November 2006.

The Board remanded the appeal in August 2007 for additional 
procedural and evidentiary development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.   Stegall v. 
West, 11 Vet. App. 268 (1998).

In the December 2010 written brief presentation, the Veteran's 
representative contends that an increased schedular ratings 
should be assigned for the Veteran's service-connected 
posttraumatic stress disorder (PTSD) and diabetes mellitus.  
Those issues are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD) (50 percent disabling), Type II diabetes mellitus 
(20 percent disabling), and malaria (0 percent disabling).  A 
combined disability evaluation of 60 percent is in effect. These 
evaluations do not meet the schedular requirements for assignment 
of a total disability rating based on individual unemployability.

2.  The Veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2003.  Additional notice was sent in August 
2007 and the claim was readjudicated in a September 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and records from the 
Social Security Administration (SSA), assisted the appellant in 
obtaining evidence, afforded the appellant physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran claims entitlement to a total disability rating based 
on individual unemployability (TDIU rating) due to service-
connected disabilities.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), referral to the Director of the VA Compensation and 
Pension Service for extraschedular consideration of a TDIU rating 
is warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience, but not to his 
age or to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for the following disabilities:  
PTSD (50 percent disabling), Type II diabetes mellitus (20 
percent disabling), and malaria (0 percent disabling).  The 
combined schedular evaluation has been 60 percent since May 22, 
2003.  Therefore, he does not meet the minimum schedular criteria 
for a TDIU.  38 C.F.R. § 4.16(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that the standards for determining entitlement to an 
extraschedular total rating based on individual unemployability 
and an extraschedular rating are different.  See Thun v. Peake, 
22 Vet. App. 111, 117 (2008); Kellar v. Brown, 6 Vet. App. 157, 
162 (1994) (holding that sections 3.321(b)(1) and 4.16(b) contain 
independent and different standards for evaluating 
employability).  An extraschedular total rating based on 
individual unemployability is awarded when the service-connected 
disabilities preclude substantially gainful employment while an 
extraschedular rating may be awarded when the disabilities 
present "a marked interference with employment."  Compare 38 
C.F.R. § 4.16(b) (providing for a total disability award when a 
veteran is unable to "follow a substantially gainful occupation 
as a result of service-connected disabilities") with 38 C.F.R. § 
3.321(b) (providing for an extraschedular award when a veteran 
presents an exceptional or unusual disability picture including a 
"marked interference with employment").

SSA records reflect that in an April 2002 decision, the Veteran 
was found to be disabled beginning on June 1, 2000 due to a 
primary diagnosis of degenerative disc disease of the thoracic 
spine and chronic lumbar strain, and a secondary diagnosis of 
early asbestosis.  The SSA noted that the Veteran had a 12th 
grade education.  Medical records considered by SSA include a 
January 2002 private disability evaluation by J.F.N., MD, who 
noted that the Veteran asserted that he was disabled due to 
cardiopulmonary problems.  After a thorough medical examination, 
Dr. N. diagnosed hypertension, recurrent chest pain of uncertain 
etiology, shortness of breath likely secondary to generalized 
deconditioning from a lack of physical activity, and intermittent 
lumbar strain.  Dr. N. opined that because of the Veteran's 
medical problems, he might find it difficult to do heavy physical 
work.  Because of his shortness of breath, he should avoid poorly 
ventilated areas of noxious fumes.  In 1998 and 1999, two doctors 
diagnosed changes on his chest X-ray studies due to asbestosis 
from occupational exposure to asbestos.

At a May 2003 VA PTSD examination, the Veteran reported that he 
completed high school in Panama, and later obtained his G.E.D. 
after moving to the United States at age 15.  He worked as a 
painting contractor and maintenance supervisor for a number of 
years before being drafted in 1967.  He joined the boilermakers 
union in 1974, and he frequently traveled to other states for 
jobs.  The Veteran reported that because of multiple health 
problems, primarily asbestosis, he was given medical retirement 
from the union and told he could no longer work as a boilermaker.  
Since this time he had become more depressed as he had enjoyed 
the distraction he experienced with work.  He currently spent 
most of his day watching television.  He reported constant 
arguing with his wife and adult son.  The examiner diagnosed PTSD 
and major depressive disorder, and assigned a global assessment 
of functioning (GAF) score of 50.

At a June 2003 VA diabetes examination, the examiner diagnosed 
diabetes type II with mild disability from chronic fatigue and 
tiredness.  He was on a restricted diet as he had been told to 
watch what he eats and lose weight, and was taking medication on 
a daily basis.  The Veteran complained of occasional numbness and 
tingling in his left leg, but the examiner found that he had no 
neurologic deficits on examination.

In his original October 2003 claim for a TDIU rating, the Veteran 
stated that his PTSD and diabetes mellitus prevented him from 
working.  He reported that he worked as a boilermaker from 1974 
to 2000 on a full-time basis.  He said his highest level of 
education was 7th grade, and denied any other education or 
training.

In a March 2005 TDIU claim, he said his shortness of breath 
prevented him from working.  He reported that he had completed 
high school, and had training as a welder.  

At his November 2006 Board hearing, he testified that he retired 
from working as a boilermaker because he was no longer able to 
climb several flights of stairs, including while wearing a mask, 
and he was no longer able to do that because he got short of 
breath.  Later in the hearing he testified that his PTSD affected 
his ability to work because he became angry.  He said he began to 
have these problems three to five years ago, and did not have 
these problems while he was working.  He said he currently did 
not get along well with people, and believed he was unable to 
work due to his PTSD because he was afraid he would hurt himself 
or someone else.  He testified that his PTSD had worsened since 
he retired.

At a November 2008 VA PTSD examination, the examiner opined that 
the Veteran's psychosocial functioning was significantly 
compromised by his PTSD and related symptoms.  The Veteran 
reported that he had frequent verbal altercations.  The examiner 
noted that the Veteran appeared to have difficulty managing his 
anger, though he reported no recent violence.  The Axis I 
diagnoses were PTSD and major depressive disorder.  The examiner 
opined that the Veteran's depressive diagnosis was secondary to 
his PTSD.   She opined that the Veteran's PTSD symptoms had 
serious negative impact on family and social relationships.  She 
opined that the Veteran did not have total occupational and 
social impairment due to PTSD signs and symptoms, but that PTSD 
signs and symptoms resulted in deficiencies in the following 
areas:  judgment, thinking, family relations, work, mood or 
school.  The GAF was 50, reflecting his serious symptoms of PTSD 
and secondary depression and the impairment these cause to his 
interpersonal functioning, thinking and mood.  The examiner noted 
that the Veteran previously used work and alcohol abuse as 
negative coping strategies for PTSD symptoms, but because he was 
presently retired and no longer drinking alcohol, he had few 
distractions from his traumatic memories or other symptoms.

At a June 2009 VA examination, the examiner noted that she had 
reviewed the Veteran's claims file, including the report of the 
November 2008 VA examination.  The examiner opined that the 
Veteran's PTSD symptoms were frequent and mild to moderate in 
severity.  The Veteran reported that he was formerly a 
boilermaker, and his position involved primarily physical labor, 
involving reading and interpretation of blueprints and then 
cleaning and repairing boilers.  The job involved danger at 
times, physical dexterity (climbing tall ladders) and inhalation 
of various chemicals and gases.  He retired six years ago.  He 
said he retired as he was no longer able to meet the physical 
demands of the job due to shortness of breath.  For the 25 years 
he worked as a boilermaker his PTSD never negatively impacted his 
ability to work.  His extreme irritability and need for 
perfection resulted in him requesting and being allowed to be 
loosely supervised and work in solitude.  The Veteran was able to 
work successfully in this manner for over two decades.  Since his 
retirement his intrusive thoughts have actually increased as he 
no longer has a full-time job that he reports was beneficial for 
his PTSD symptoms.  He stated that while working he actually had 
long periods of symptom remission.  He had limited education and 
difficulty writing and communicating in English, thereby 
restricting him to physical labor employment.  He said he was 
unable to maintain physical employment to shortness of breath, 
not PTSD.  The examiner opined that the Veteran would be able to 
maintain employment in a loosely supervised environment should 
the job not be physically taxing.  The examiner opined that the 
Veteran was not unemployable based on his PTSD.

At a June 2009 VA examination of the Veteran's diabetes mellitus, 
the examiner noted that the Veteran was diagnosed with diabetes 
on routine examination in 2001, and he had a stable course since 
onset.  Current treatment included medication, specifically 
Metformin and Glipizide on a daily basis.  He had no side effects 
from current treatments.  He complained of numbness and 
dysesthesias in all toes during day and night.  It did not 
interfere with his ability to ambulate.  He had no sores on his 
feet.  He took Gabapentin which gave slight relief.  The examiner 
noted that the Veteran retired in 2001 due to physical problems 
of back pain and shortness of breath.  The examiner opined that 
the Veteran's diabetes was stable and did not interfere with his 
ability to obtain or maintain gainful employment.  He had not 
been admitted to the hospital for diabetes, had no feet sores, 
had full use of all four extremities, no symptoms of hypo- or 
hyperglycemia.  He complained of numbness and discomfort in his 
toes, but his gait, reflexes, and sensation were all normal.  He 
had no evidence of decreased vision due to diabetes.  He opined 
that the Veteran's other medical problems, including back pain, 
shortness of breath, history of malaria and gastrointestinal 
complaints were all stable and did not prevent him from doing 
gainful, sedentary work.

Upon review of the entire record, the Board observes that the 
Veteran has made several conflicting statements during the course 
of this appeal.  Specifically, he initially reported that his 
highest level of education was 7th grade in 2003, while 
subsequently reporting on several occasions that he has completed 
high school.  He has reported on several occasions that he 
retired from his job as a boilermaker due to shortness of breath, 
as extensively shown by other evidence on file, but has also 
claimed that he retired due to PTSD and diabetes.

A November 2008 VA examiner opined that the Veteran did not have 
total occupational and social impairment due to PTSD signs and 
symptoms, and in June 2009, two VA examiners found that the 
Veteran is not unemployable based on his PTSD and diabetes.  
There is no medical opinion to the contrary.

While the record shows that the Veteran's sleep, mood, and 
relationships have been adversely affected by his service-
connected PTSD, there is no evidence that his PTSD, diabetes 
mellitus, and history of malaria preclude him from any type of 
substantially gainful occupation.  The weight of the evidence 
shows that non-service-connected disabilities including a 
pulmonary disorder and a back disability have significantly 
impacted his ability to perform in his prior occupation, and in 
fact caused him to retire.  There is no doubt that the Veteran is 
limited in the types of jobs he can perform as a result of his 
service-connected disorders.  On the other hand, however, there 
is no indication that his service-connected disabilities, alone 
(i.e., without consideration of his non-service-connected 
disabilities), preclude all forms of gainful employment.  

Therefore, the Board concludes the appellant is not unemployable 
due to his service-connected disabilities.  The Veteran's 
service-connected disabilities may interfere with some types of 
work, but would not prevent him from obtaining work. The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.

The VA examiner determined that the Veteran's service-connected 
disorders do not prevent him from working.  Thus, there is no 
need to refer the Veteran's case for extraschedular consideration 
in accordance with 38 C.F.R. § 4.16(b).

Although the Veteran's contentions for his TDIU claim have been 
carefully and sympathetically considered, they are outweighed by 
the absence of medical evidence to support the claim.  The 
preponderance of the evidence is thus against the claim for TDIU, 
and, therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A TDIU rating is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


